Citation Nr: 1620352	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  10-02 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to April 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The Veteran was scheduled for an October 2014 Travel Board hearing, but withdrew her request prior to the hearing in a September 2014 correspondence.

In December 2014, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The Board notes that in a February 2016 rating decision, the RO granted service connection for tinnitus.  This was a full grant of the benefit sought with regard to that issue.  Grantham v. Brown, 114 F .3d 1156 (Fed. Cir. 1997).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran does not have hearing loss for VA compensation purposes.

2.  A back disability was not present in service or for years thereafter, and is not etiologically related to active military service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  
38 U.S.C.A. § 1110, (West 2014); 38 C.F.R. § 3.303 (2015).

2.  A back disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110, (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b). § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Specific to claims for service connection, impaired hearing is considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Sensorineural hearing loss is subject to service connection based upon continuity of symptomatology as an "organic disease of the nervous system" under 38 C.F.R. 
§ 3.309(a).  Any other form of hearing loss, such as conductive hearing loss, is not subject to service connection based upon continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Accordingly, in this case, the Veteran's claims of continuity of symptomatology have been considered and addressed.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Bilateral Hearing Loss

The Veteran contends that service connection is warranted for bilateral hearing loss disability because it is related to noise exposure during active duty in the Air Force from power tools, power units, aircraft jet engines, turbine engines and vehicle noise.

Service treatment records are negative for any evidence of hearing loss for VA compensation purposes during active duty and at the time of the Veteran's separation in April 1988.  However, the Veteran is competent to report noise exposure in service, and her service records, including her DD-214, show that she served as an aerospace ground equipment (AGE) mechanic.  

Simply stated, the Veteran was exposed to very loud noise during service.  This is not in dispute. 

Thus, the Board finds that the Veteran's reports of noise exposure from power tools, power units, aircraft jet engines, turbine engines and vehicle noise are credible and consistent with the circumstances of her service, and the acoustic trauma is deemed to have occurred.  See 38 U.S.C.A. § 1154 (a), (b) (West 2014); 38 C.F.R. § 3.304(d) (2015).

The Board notes that the absence of service treatment records showing in-service evidence of hearing loss is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  See Hensley  v. Brown, 5 Vet. App. 155, 159 (1993). 

The Veteran was afforded VA audiology examinations in February 2008 and January 2016.  The level of hearing loss measured during the examinations does not meet the requirements for a current disability under VA's regulations codified at 38 C.F.R. § 3.385.

Simply stated, while the Veteran was exposed to loud noise during service, her hearing (while maybe not as good as it once was) is still within a range of normal for VA purposes.  If it get worse, she may refile the claim. 

While the Veteran is competent to report current bilateral hearing loss and a continuity of symptoms since service, it would require medical expertise to say that she has hearing loss that meets the specific thresholds of 38 C.F.R. § 3.385.  See 
38 C.F.R. § 4.85(a) (2015) (requiring that examinations for hearing impairment for VA purposes be conducted by state licensed audiologists).  There is no evidence that the Veteran possesses such expertise.  Hence, she would not be competent to say that her hearing loss met the thresholds of 38 C.F.R. § 3.385. 

Accordingly, the Board finds that as the weight of the evidence is against a finding that there is a current bilateral hearing loss disability for VA compensation purposes, this claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014).

Back Condition

The Veteran also contends that she has a back disability related to an injury during active military service.

The evidence of record shows that the Veteran has been diagnosed with a chronic lumbar strain.  A back disability was not diagnosed until many years after service, and there is no competent evidence to establish that any current back disability is due to any event or incident of the Veteran's period of active duty.

Service treatment records are negative for any evidence of a back condition during active duty and at the time of the Veteran's separation in April 1988.  The record is also negative for any evidence of post-service treatment, VA or private, for a back condition.

The Veteran was afforded a VA examination in February 2008, in response to her claim.  At that time, she reported a 15-year history of low back pain.  She complained of weakness, causing a lack of strength and constant sharp, burning, cramping, agonizing pain, resulting from being in one position for a while.  She described her pain as a level 7 out of 10.  She denied stiffness.  She claimed that the pain was elicited by physical activity and certain body positions; that it came on by itself; and that it was relieved by rest and heat.  She also reported that when the pain occurred, it knocked her down like a knife in the back, and she could not function at all.  She was treating her back pain with Motrin, rest and a heating pad.  She denied any incapacitation from her back condition.

On physical examination, there was mild lumbar paraspinous tenderness, but no evidence of spasm, guarding, ankylosis or radiating pain on movement.  There was also no evidence of lower extremity pain or sensitivity.  Range of motion testing revealed flexion was normal of 0to 90 degrees, extension was 0 to 15 degrees, right lateral flexion was 0 to 30 degrees, left lateral flexion was 0 to 30 degrees, right lateral rotation and left lateral rotation were 0 to 25 degrees.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curvatures of the spine.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Lumbar spine x-rays were within normal limits.  

The examiner diagnosed a chronic lumbar strain.  The examiner did not provide an opinion as to the etiology of the diagnosed back condition.

As such, the Veteran was afforded another VA examination in January 2016.  The Veteran reported low back pain that began during active duty.  She also reported that she was seen in service for her back pain, but nothing was done about it.  Range of motion testing revealed flexion was within the normal range of 0 to 90 degrees, and extension, right lateral flexion, left lateral flexion, right lateral rotation and left lateral rotation were all normal with 0 to 30degrees.  There was no pain noted on exam.  There was no pain on weight bearing and no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  While the Veteran reported that she was seen by a chiropractor in June 2015 and an acupuncturist in the summer of 2015, she denied any diagnoses of a back condition or debilitating or prostrating pain in the last 12 months.  The Board also notes that the Veteran did not indicate that the chiropractor or acupuncturist she saw in 2015 had diagnosed her with a back disability or related any current back symptoms to her active military service.  The January 2016 examiner did not diagnose a back condition.

The examiner opined that the claimed back condition is less likely than not incurred in or caused by a claimed in-service injury, event or illness.  In rendering the opinion, the examiner noted that service treatment records show that Veteran was evaluated for an assortment of issues in the military, to include the knees, an upper respiratory infection, pregnancy, a thumb injury, and gynecological issues.  However, the record is silent for any report, complaint or management of a back condition.  The examiner also noted that there is no medical documentation or evidence that the claimed condition was clinically diagnosed during service, that it either began during or got worse during the Veteran's active military service, or that it was caused by any event that happened during active military service.  The examiner noted that the Veteran was diagnosed with a lumbar strain during VA examination in 2008, but he also noted that there is no medical documentation to link the lumbar strain with any injury in service.  

The examiner also noted that the current examination of the Veteran's back, including range of motion, posture and gait, was essentially normal, and the Veteran demonstrated no objective evidence of pain, restricted movement or discomfort on dressing and undressing.  

Finally, the examiner noted that the Veteran's weight had increased significantly from the time of her enlistment (146 pounds to 208 pounds), and therefore, the examiner opined that the etiology of her claimed back condition was most likely her increased body weight and lack of conditioning.  

There is no other medical evidence of record, which indicates that the Veteran's back disability is related to her active military service.

With regard to the years-long evidentiary gap in this case between active service and the earliest manifestations of a back disability, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence, including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id. 

The Veteran's report of a continuity of back pain since military service is competent evidence of a continuity of symptomatology.  However, the Board finds that she is not competent to relate her symptomatology to her current back disability, as it would require medical expertise to say that the current back disability identified after service, is the result of an in-service back injury.  The Veteran, as a layperson, is not qualified to render an opinion concerning the medical cause of her back disability.  38 C.F.R. § 3.159(a)(1),(2) (2015). 

The January 2016 VA examiner who reviewed the claims file, has opined that the Veteran's currently diagnosed back disability is not related to service.  As noted above, there is no contrary medical opinion of record.  Consequently, this is the only competent evidence on this issue.

There is no competent evidence relating the Veteran's back disability to any event in her active service.  Absent such evidence, the Veteran's claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in June 2007.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c) (4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  The Board acknowledges that the Veteran has reported chiropractic treatment in 2015 and treatment by an acupuncturist in the summer of 2015 for her back, she has not reported that either of the treating physicians diagnosed her with a back condition and related it to her active military service.  

Therefore, the Board finds that a remand for such records is not necessary.  Additionally, the Veteran was provided a proper VA examination in January 2016 to evaluate her claimed back disability, and a proper VA audiological examination in January 2016, to evaluate her claimed hearing loss.

As noted above, the Board remanded the claim in December 2014, for contemporaneous medical examinations and opinions.  As noted above, the Veteran was afforded VA examinations in January 2016, and the Board finds the opinions adequate to evaluate the Veteran's claims.  Accordingly, the Board finds that the remand instructions were thereby complied with.  Stegall v. West, 11 Vet. App. 268 (1998). 

In sum, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a back condition is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


